McCORD, Circuit.Judge
(dissenting).
I agree with the majority that the lease must stand or fall in its entirety and that there can be no partial ratification or repudiation of it.
On the question of recognition and ratification of the lease, the citations of authority in the majority opinion clearly and correctly state the law. Also see Clark & Skyles on Agency, vol. 1, p. 332, § 140(f). I think, however, those principles have not been correctly applied to the peculiar facts of this case.
Here an agent of the appellee sought out the husband of the appellant and for the cash consideration of one dollar secured a purported oil and gas lease covering three tracts of land belonging to appellant. After an agreement had been reached with the husband, he took the lease into the house and later returned and informed appellee’s agent that Mrs. Meeks had signed it. The agent signed the instrument as a witness and secured a notary public to certify tO' an acknowledgment of its execution. It is admitted that neither the agent nor the notary public saw Mrs. Meeks sign the lease. Indeed, it is without dispute that she did not sign the lease, that she was not at home at the time, and that her name was written by her husband who had no authority to sign for her. In about three weeks Mrs. Meeks found out about the lease. She at once notified the lessee that the lease was a forgery; that she had not signed it or authorized its execution; and that she repudiated it. Mrs.. Meeks thereafter made arrangements for two leases on the property, but the prospective lessees refused them when they learned that a lease covering this property had been recorded. She later secured a loan of $1,200 from the Land Bank. She could not effect this loan with the unauthorized lease sticking out on the record like a sore thumb, so she recognized the lease in the security deed and assigned to the bank all rights under it.
After the loan had been consummated, the appellee came forward with its forged instrument and offered to pay a rental and a certain sum of money which it did not owe to Mrs. Meeks and which had never been the subject, of a contract with her. When the payment was refused by appellant, the money was paid into court. Appellant thereby, notwithstanding the forgery of Meeks, the false witnessing of its agent and his improper procurement of the Notary’s certificate, sought to make the invalid lease a valid one by virtue of the recognition contained in the security deed from Mrs. Meeks to the Land Bank. When *461appellee sought to have the lease recognized, Mrs. Meeks immediately paid off the security deed.
Any recognition of the forged lease was made solely for the purpose of securing a loan, and was made in the contract between Mrs. Meeks and the Land Bank — a contract to which appellee was not a party. There was no communication by Mrs. Meeks to appellee of a recognition or ratification of the lease, and no benefit of any kind flowed from appellee to Mrs. Meeks, who has never received, or agreed to receive, one cent as compensation for the lease.
On this record I think it clear that so long as the forged lease was of record Mrs. Meeks could not lease or sell her land, and no matter how great or urgent her need she could not sell or mortgage the properties without making such conveyances subject to the forged instrument.
Appellee knew full well that the lease was forged and invalid and that its own agent had participated in its procurement, and I think that to permit it to come in and claim that the security deed in favor of the bank, and to which it was not a party, amounts to affirmance and ratification of the fraud, is in effect to permit it to gain an advantage by its own wrong.
No benefit has flowed from appellee to Mrs. Meeks, and on the facts I think this case stands apart from those cited in the majority opinion. I am of opinion the lease should be declared void in its entirety. I respectfully dissent.